        Case 4:02-cr-00052-DLC Document 351 Filed 07/16/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




 UNITED STATES OF AMERICA,
                                                  CR 02–52–GF–DLC
                        Plaintiff,

        vs.                                        ORDER

 VICTOR CHARLES FOURSTAR,

                        Defendant.

      Before the Court are Defendant Victor Charles Fourstar’s pro se motion for

recusal. (Doc. 349.) The Court denies the motion. The standard for recusal is not

met, and suppression is not available.

      Fourstar asks the undersigned to recuse himself from this case “in light of

the appearance of bias in the quid pro quo contracts, compacts, and agreements

. . . at bar in these instant proceedings.” (Doc. 349.) A judge must recuse due to

“personal bias or prejudice concerning a party,” 28 U.S.C. § 455(b)(1), when “a

reasonable person with knowledge of all the facts would conclude that the judge’s

impartiality might reasonably be questioned,” Herrington v. Cty. of Sonoma, 834

F.2d 1488, 1502 (9th Cir. 1987) (quoting United States v. Nelson, 718 F.2d 315,

321 (9th Cir. 1983)).



                                         -1-
        Case 4:02-cr-00052-DLC Document 351 Filed 07/16/20 Page 2 of 2



      This is Fourstar’s fourth motion to recuse the undersigned. (See Docs. 181,

257, 303.) Similar motions have been made with regard to other judges in the

district, particularly in advance of revocation hearings. (See Docs. 181, 188, 257,

266.) As it has done with previous motions, the Court independently evaluates the

merits of Fourstar’s present motion.

      Fourstar believes that recusal is necessary because of the existence of certain

federal programs that interface with state, local, and tribal policing efforts. He

expressly names “Weed & Seed, C.O.P.S., Tribal-State-County-Federal Cross

Deputization Agreements.” The undersigned plays no role in any such agreements

or programs, and therefore they can create neither bias nor its appearance. Recusal

is not warranted.

      Accordingly, IT IS ORDERED that the motion for recusal (Doc. 349) is

DENIED.

      DATED this 16th day of July, 2020.




                                         -2-
